[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-13341         ELEVENTH CIRCUIT
                                        Non-Argument Calendar    DECEMBER 15, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                           D.C. Docket No. 8:09-cv-01952-JDW-TGW



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,


                                                 versus


JASON W. BENNETT,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (December 15, 2011)

Before CARNES, WILSON and BLACK, Circuit Judges.

PER CURIAM:
      Jason W. Bennett, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of the government in a suit to collect Bennett’s unpaid

federal income tax liability. Bennett argues that the district court erred in granting

summary judgment because he was not engaged in any occupation subject to

federal taxation during the relevant tax years.

      We review a grant of summary judgment de novo. Holloman v. Mail-Well

Corp., 443 F.3d 832, 836 (11th Cir. 2006). Summary judgment is appropriate

where “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R .Civ. P. 56(a); Williams v. Mast

Biosurgery USA, Inc., 644 F.3d 1312, 1318 (11th Cir. 2011). While we liberally

construe pro se briefs, “issues not briefed on appeal by a pro se litigant are deemed

abandoned.” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      Bennett concedes he held private-sector jobs in Florida and received

earnings from them during the tax years at issue. He argues, however, that his

earnings are not subject to federal income taxation because (1) he was not

employed to perform services for the United States and earned income only from

private-sector employers, and (2) the federal tax code’s definition of “United

States” includes only the District of Columbia, Puerto Rico, the Virgin Islands,

                                           2
Guam, and American Samoa.

      Bennett’s arguments fail. We have long held that income derived from

employment in the private sector is subject to federal income taxation. United

States v. Morse, 532 F.3d 1130, 1132-33 (11th Cir. 2008) (rejecting argument that

income is not subject to federal taxation when “derived from employment in the

private sector” as “utterly without merit” and “frivolous”); Motes v. United States,

785 F.2d 928, 928 (11th Cir. 1986) (rejecting argument “that only public servants

are subject to tax liability”). We have similarly ruled that the tax code does not

limit the definition of the “United States” to include only its capital, federal

enclaves, and territories. United States v. Ward, 833 F.2d 1538, 1539 (11th Cir.

1987). Accordingly, the district court’s grant of summary judgment is

      AFFIRMED.




                                           3